ORDER
Upon consideration of the consent to disbarment filed by Norman Edmund Burke in accordance with Maryland Rule BV 12 d 2, and the written recommendation of Bar Counsel, it is this 15th day of May, 1986,
ORDERED, by the Court of Appeals of Maryland, that Norman Edmund Burke be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further
ORDERED that the Clerk of this Court shall strike the name of Norman Edmund Burke from the register of attorneys, and pursuant to Maryland Rule BV13, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.

Consent to Disbarment: May 15, 1986.

Consent to disbarment filed by Norman Edmund Burke in accordance with Maryland Rule BV12 d 2.
Norman Edmund Burke is disbarred by consent from the further practice of law in the State of Maryland and his name stricken from the register of attorneys in this Court.